Title: From Thomas Jefferson to Daniel Trump, 13 November 1804
From: Jefferson, Thomas
To: Trump, Daniel


                  
                     Sir 
                     
                     Washington Nov. 13, 1804
                  
                  Mr. Dinsmore put the inclosed into my hands & informed me you had been so kind as to undertake to look out for some mahogany of a better quality, and to have it shipped to Richmond for me, or, if none better could be found, that you would see that that mentioned in the bill should be shipped. I will thank you for the performance of this friendly office, addressing the mahogany to Gibson & Jefferson at Richmond for me, and if you will inform me of the cost of what you may procure I will immediately remit it to you. Accept my salutations & best wishes
                  
                     Th: Jefferson 
                     
                  
               